DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022 has been entered.
This Office Action is also in response to applicant’s amendment filed on March 18, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 2, 5, 6, 10, 14, 21, has canceled claims 60, 88-92, 94, 96, 97, 102, and 106-113 and has newly added claims 114-130.  
Claims 1-6, 10, 14-19, 21, and 114-130 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6, 10 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to David (PN. 7,205,960) in view of US patent application publication by Reed et al (US 2011/0274393 A1), patent issued to Kamali et al (PN. 10,488,651) and the article “Metasurface optical holography” by Deng et al (Materials Today Physics 3 (2017) pages 16-32) and the patent issued to Kamali et al (PN. 10,488,651).
Claim 1 has been amended to necessitate the new grounds of rejection.  
David teaches a holographic chromatic planar optic display system that is comprised a multicolor waveguide holography system (Figure 7b), that is comprised of a planar waveguide (201, Figure 7b), a diffractive optical element (202) serves as the grating coupler to couple out-of-plane optical radiation of multiple colors (206, 207, please see column 15, lines 54-55 of different wavelengths or colors), into the planar waveguide wherein the grating coupler is patterned to receive each color of multiple colors of optical radiation incident on the grating coupler at a different angle, (please see Figure 7b, 206 and 207 of different incident angle), and a diffractive optical element (203) to decouple each color of the optical radiation conveyed by the planar waveguide for off-plane propagation to form a multicolor diffractive image in a free space.  David teaches that the display is a holographic chromatic planar optics display system (please see column 1, lines 7-10) which implicitly means that the diffractive optical element (203) is a holographic diffractive optical element that the multicolor diffractive image is a multicolor holographic image, (please see column 15, lines 40-59).  
This reference has met all the limitation of the claims.  It however does not teach explicitly that the waveguide system comprises a substrate and an electron beam resist layer on the substrate wherein the electron beam resist is selected with a thickness and optical properties to function as a planar waveguide on the substrate to convey optical radiation along a length of the optically transmissive material.  Reed et al in the same field of endeavor teaches a waveguide system that is comprises a transmissive material (i.e. the top layer of Figure 2) on a substrate (22) wherein the optically transmissive material is selected with a thickness and optical properties to function as a planar waveguide to guide the optical radiation along a length of the optically transmissive material.  Reed et al further teaches the waveguide system to comprise a grating coupler (21) that is etched into the planar waveguide of the transmissive material, (please see Figure 2).  It would then have been obvious to one skilled in the art to apply the teachings of Reed et al to modify the waveguide system of David to make the waveguide system comprises transmissive layer functions as a waveguide wherein the waveguide layer is on a substrate for the benefit of providing an manner to facilitate the waveguide system.  Although this reference does not teach explicitly that the waveguide layer is an electron beam resist layer, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Furthermore,  Kamali et al in the same field of endeavor teaches patterned element or patterned metasurface element is formed by e-beam lithography with a resist ZEP-520A formed on a dielectric layer, (please see column 6, lines 44-61).  It would then have been obvious to one skilled in the art to apply the teachings of Kamali et al to utilize art well-known electron beam lithography resist such as ZEP-520A to fabricate the patterned element such as the etched gratings in the waveguide layer or the metasurface element and therefore in light of Reed et al to also use the electron beam resist as the waveguide layer for the benefit of using art available resist material as waveguide layer as well as forming the metasurface hologram.  
These references further do not teach explicitly that the holographic diffractive optical element is a metasurface hologram.  Deng et al in the same field of endeavor teaches a metasurface optical holographic element that may comprise wavelength multiplexed metasurface holograms that is suitable for full-color image display, (please see pages 8-12).  It would then have been obvious to one skilled in the art to apply the teachings of Deng et al to modify the holographic optic display system to use a metasurface hologram to decouple each color of the optical radiation to form the multicolor holographic image for the benefit of providing a holographic optical element with more flexibilities to control the viewing angle and more practical for the applications for a three dimensional displaying, (please see the abstract).   
With regard to claim 3, Kamali et al teaches the electron beam resist comprises ZEP-520A, (please see column 6, lines 44-61).  
With regard to claim 6, David teaches that the grating coupler (202, Figure 7b), is configured to couple a first color of optical radiation (206) into the planar waveguide that is incident on the grating coupler at a first angle and couple a second color of optical radiation (207) into the planar waveguide that is incident on the grating coupler at a second angle.  Although this reference only explicitly discloses optical radiations of a first wavelength or color and a second wavelength or color and does not explicitly to disclose to couple a third optical radiation with a third wavelength or color incident on the grating coupler, such modification is considered obvious to one skilled in the art since a typical full-color image display includes optical radiations of three primary colors (red, green and blue).  Such modification is considered obvious for the benefit of providing full color image display. 
With regard to claim 14-19, Deng et al teaches that the metasurface hologram etched in the electron beam resist corresponds to a computer generated hologram (CGH) and the computer generated hologram comprises a two-dimensional binary holograms, (please see page 22 and Figures 5 and 8).  The two dimensional binary hologram comprises a two-dimensional sauce with a first etch depth corresponding to a first binary state and a second etch depth corresponding to a second binary state that the first binary state corresponds to a first etch depth is zero such that the first binary state corresponds to unetched material.  The second etch depth of the second binary state.  Although this reference does not teach explicitly that the second etch depth is approximately 60 nanometers, such modification is considered obvious matters of design choice to one skilled in the art since the depth is related to the wavelength of light that can be diffracted by the hologram.  
With regard to claims 10 and 19, Kamali et al teaches that the electron beam resist has a thickness of about 300 nanometers, (please see column 6, lines 53-54).  

Claims 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over David, Reed et al and Dang et al as applied to claim 1 above, and further in view of the patent issued to Okada et al (PN. 5,410,622.
The holographic chromatic planar optic display serves as the multicolor waveguide holographic image display taught by David in combination with the teachings of Reed et al and Deng et al and Liu et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 2, 4 and 5, these references do not teach explicitly that the optically transmissive material forming the planar waveguide is deposited on a dielectric cladding layer on a substrate wherein the dielectric cladding layer comprises silicon dioxide and the substrate comprises silicon.  Okada et al in the same field of endeavor teaches a typical waveguide system wherein the transmissive material layer function as the waveguide (4, Figure 4) is deposited on a dielectric cladding layer (3) that may comprise a silicon dioxide and the dielectric cladding layer is on substrate (1) that may comprise silicon, (please see column 2, lines 58-61).  It would then have been obvious to one skilled in the art to apply the teachings of Okada et al to make the waveguide system with the standard and art-well known materials and structures. 


Claim 114 and 121 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent issued to David (PN. 7,205,960) in view of the US patent application publication by Reed et al (US 2011/0274393 A1) and the article “Metasurface optical holography” by Deng et al (Materials Today Physics 3 (2017) pages 16-32).  
Claim 114 has been amended to necessitate the new grounds of rejection.  
David teaches a holographic chromatic planar optic display system comprises a multicolor waveguide holography system (Figure 7b), wherein the waveguide holographic system is comprised of a planar waveguide (201, Figure 7b), a diffractive optical element (202) serves as the grating coupler to couple out-of-plane optical radiation of multiple colors (206, 207, please see column 15, lines 54-55 of different wavelengths or colors), into the planar waveguide, wherein the grating coupler is patterned (i.e. with respect to the grating structure) to receive each color of multiple colors of optical radiation incident on the grating couple at a different angle (206 and 207 of different incident angles, Figure 7b), and a diffractive optical element (203) to decouple each color of the optical radiation conveyed by the planar waveguide for off-plane propagation to form a multicolor diffractive image in a free space.  
David teaches that the display is a holographic chromatic planar optics display system (please see column 1, lines 7-10) which implicitly means that the diffractive optical element (203) is a holographic diffractive optical element that the multicolor diffractive image is a multicolor holographic image, (please see column 15, lines 40-59).  
This reference has met all the limitation of the claims.  It however does not teach explicitly that the waveguide system comprises a substrate and an optically transmissive material on the substrate wherein the optically transmissive material is selected with a thickness and optical properties to function as a planar waveguide on the substrate to convey optical radiation along a length of the optically transmissive material.  Reed et al in the same field of endeavor teaches a waveguide system that is comprises a transmissive material (i.e. the tope layer of Figure 2) on a substrate (22) wherein the optically transmissive material is selected with a thickness and optical properties to function as a planar waveguide to guide the optical radiation along a length of the optically transmissive material.  Reed et al further teaches the waveguide system to comprise a grating coupler (21) that is etched into the planar waveguide of the transmissive material, (please see Figure 2).  It would then have been obvious to one skilled in the art to apply the teachings of Reed et al to modify the waveguide system of David to make the waveguide system comprises transmissive layer functions as a waveguide wherein the waveguide layer is on a substrate for the benefit of providing an manner to facilitate the waveguide system.  
This reference also does not teach explicitly that the holographic diffractive optical element is a metasurface hologram.  Deng et al in the same field of endeavor teaches a metasurface optical holographic element that may comprise wavelength multiplexed metasurface holograms that is suitable for full-color image display, (please see pages 8-12).  It would then have been obvious to one skilled in the art to apply the teachings of Deng et al to modify the holographic optic display system to use a metasurface hologram to decouple each color of the optical radiation to form the multicolor holographic image for the benefit of providing a holographic optical element with more flexibilities to control the viewing angle and more practical for the applications for a three dimensional displaying, (please see the abstract).   

With regard to claim 121, David teaches that the grating coupler (202, Figure 7b), is configured to couple a first color of optical radiation (206) into the planar waveguide that is incident on the grating coupler at a first angle and couple a second color of optical radiation (207) into the planar waveguide that is incident on the grating coupler at a second angle.  Although this reference only explicitly discloses optical radiations of a first wavelength or color and a second wavelength or color and does not explicitly to disclose to couple a third optical radiation with a third wavelength or color incident on the grating coupler, such modification is considered obvious to one skilled in the art since a typical full-color image display includes optical radiations of three primary colors (red, green and blue).  Such modification is considered obvious for the benefit of providing full color image display. 

Claims 115, 116 and 120 is/are rejected under 35 U.S.C. 103 as being unpatentable over David, Reed et al and Dang et al as applied to claim 114 above, and further in view of the patent issued to Okada et al (PN. 5,410,622.
The holographic chromatic planar optic display serves as the multicolor waveguide holographic image display taught by David in combination with the teachings of Reed et al and Deng et al and Liu et al as described in claim 114 above has met all the limitations of the claims.  
With regard to claims 115, 116 and 120, these references do not teach explicitly that the optically transmissive material forming the planar waveguide is deposited on a dielectric cladding layer on a substrate wherein the dielectric cladding layer comprises silicon dioxide and the substrate comprises silicon.  Okada et al in the same field of endeavor teaches a typical waveguide system wherein the transmissive material layer function as the waveguide (4, Figure 4) is deposited on a dielectric cladding layer (3) that may comprise a silicon dioxide and the dielectric cladding layer is on substrate (1) that may comprise silicon, (please see column 2, lines 58-61).  It would then have been obvious to one skilled in the art to apply the teachings of Okada et al to make the waveguide system with the standard and art-well known materials and structures. 

Claims 117, 118, and 122-129 is/are rejected under 35 U.S.C. 103 as being unpatentable over David, Reed et al and Dang et al as applied to claim 114 above, and further in view of the patent issued to Kamali et al (PN. 10,488,651).
The holographic chromatic planar optic display serves as the multicolor waveguide holographic image display taught by David in combination with the teachings of Reed et al and Deng et al and Liu et al as described in claim 114 above has met all the limitations of the claims.  
With regard to claims 117-118, these references do not teach explicitly that the optically transmissive material comprises an electron beam resist and it may comprise ZEP520A.  However it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Furthermore,  Kamali et al in the same field of endeavor teaches patterned element or patterned metasurface element is formed by e-beam lithography with a resist ZEP-520A formed on a dielectric layer, (please see column 6, lines 44-61).  It would then have been obvious to one skilled in the art to apply the teachings of Kamali et al to utilize art well-known electron beam lithography resist such as ZEP-520A to fabricate the patterned element such as the etched gratings in the waveguide layer or the metasurface element and therefore in light of Reed et al to also use the electron beam resist as the waveguide layer for the benefit of using art available resist material as waveguide layer as well as forming the metasurface hologram.  
With regard to claims 122 and 129, Kamali et al teaches that the electron beam resist has a thickness of about 300 nanometers, (please see column 6, lines 53-54).  

With regard to claim 123, Dang et al teaches that the metasurface hologram is a static hologram and in light of Reed et al it can be etched in the planar waveguide of the optically transmissive material.  
With regard to claims 124-128, Deng et al in light of Liu et al and Kamali et al teaches that the metasurface hologram etched in the electron beam resist corresponds to a computer generated hologram (CGH) and the computer generated hologram comprises a two-dimensional binary holograms, (please see page 22 and Figures 5 and 8).  The two dimensional binary hologram comprises a two-dimensional sauce with a first etch depth corresponding to a first binary state and a second etch depth corresponding to a second binary state that the first binary state corresponds to a first etch depth is zero such that the first binary state corresponds to unetched material.  The second etch depth of the second binary state.  Although this reference does not teach explicitly that the second etch depth is approximately 60 nanometers, such modification is considered obvious matters of design choice to one skilled in the art since the depth is related to the wavelength of light that can be diffracted by the hologram.  With regard to claim 19, Kamali et al teaches that the electron beam resist has a thickness of about 300 nanometers, (please see column 6, lines 53-54).  

Claim 119 is/are rejected under 35 U.S.C. 103 as being unpatentable over David, Reed et al and Dang et al as applied to claim 114 above, and further in view of the US patent application publication by Mazur et al (US 2012/0039560 A1).
The holographic chromatic planar optic display serves as the multicolor waveguide holographic image display taught by David in combination with the teachings of Reed et al and Deng et al and Liu et al as described in claim 114 above has met all the limitations of the claims.  
With regard to claim 119. These references do not teach explicitly that the optically transmissive material comprises titanium dioxide.  However, Mazur et al in the same field of endeavor teaches that titanium dioxide is an art well known material for forming waveguide.   Such modification would then have been obvious to one skilled in the art since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Allowable Subject Matter
Claim 21 is allowed over the prior art references of the record.
Claim 130 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  of the prior art references considered, none has disclosed a multicolor waveguide holography system that is comprised an electron beam resist on a substrate that the electron beam resist functions as a planar waveguide, a grating coupler etched into the planar waveguide of the electron beam resist and a metasurface hologram comprising a two-dimensional array of tunable subwavelength elements tunable between at least two states with different optical properties to decouple each color of the optical radiation conveyed by the planar waveguide for off-plane propagation to form a dynamic multicolor holographic image in free space, with explicit details set forth in claims 21 and 130.

Response to Arguments
Applicant's arguments filed March 18, 2022 have been fully considered but they are not persuasive. The newly amended and newly added claims have been fully considered and they are rejected for the reasons stated above.  Applicant’s arguments are mainly drawn to newly amended and newly added features that have been fully addressed in the reasons for rejection set forth above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872